TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00204-CV


In re Texas Association of Business; William Hammond; Don Shelton; 
and Jack Campbell, Relators





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


PER CURIAM


		The temporary stay order issued by this Court on April 14, 2003 is hereby vacated,
and the motion for temporary stay is overruled.  The petition for writ of mandamus filed by Relators
Texas Association of Business, William Hammond, Don Shelton, and Jack Campbell is hereby
denied.  

Before Justices Kidd, Yeakel and Patterson 
Filed:   May 9, 2003